EXHIBIT 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SPRING VALLEY BRANCH OF THE
 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 JULIO CLERVEAUX, CHEVON DOS REIS,
 ERIC GOODWIN, JOSE VITELIO
 GREGORIO, DOROTHY MILLER,                               17 Civ. 8943 (CS)(JCM)
 HILLARY MOREAU, AND WASHINGTON
 SANCHEZ,

                           Plaintiffs,

              v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN
 HER CAPACITY AS THE
 COMMISSIONER OF EDUCATION OF
 THE STATE OF NEW YORK,

                           Defendants.


                   NOTICE OF NON-PARTY SUBPOENA DUCES TECUM

       PLEASE TAKE NOTICE that pursuant to Rules 30 and 45 of the Federal Rules of

Civil Procedure, Plaintiffs Spring Valley Branch of the National Association for the

Advancement of Colored People, Julio Clerveaux, Chevon Dos Reis, Eric Goodwin, Jose Vitelio

Gregorio, Dorothy Miller, Hillary Moreau and Washington Sanchez (collectively, the

“Plaintiffs”), have requested that non-party David J. Butler produce to Plaintiffs the documents

described in Attachment A to the subpoena duces tecum dated November 8, 2018, attached

hereto, on or before 9:00 a.m. on November 19, 2018, to Latham & Watkins, 885 3rd Avenue,

New York, New York 10022.
Dated: November 8, 2018
       New York, New York



                            __________________

                            Claudia T. Salomon
                            Corey Calabrese
                            Claudia.Salomon@lw.com
                            Corey.Calabrese@lw.com
                            Latham & Watkins LLP
                            885 Third Avenue
                            New York, NY 10022
                            Phone: (212) 906-1200

                            Arthur Eisenberg
                            aeisenberg@nyclu.org
                            Perry Grossman
                            pgrossman@nyclu.org
                            New York Civil Liberties Union Foundation
                            125 Broad Street
                            New York, NY 10004
                            Phone: (212) 607-3329

                            Attorneys for Plaintiffs




                            2
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
           NAACP, Spring Valley Branch, et al.,                               )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 7:17-cv-08943
        East Ramapo Central School District, et al.                           )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                     David J. Butler

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A.



 Place: Latham & Watkins LLP                                                            Date and Time:
           885 Third Avenue                                                                                  11/19/2018 9:00 am
           New York, NY 10022

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         11/08/2018

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs
NAACP, Spring Valley Branch, et al.                                     , who issues or requests this subpoena, are:
Claudia T. Salomon, Latham & Watkins LLP, 885 Third Avenue, New York, NY 10022, (212) 906-1200
claudia.salomon@lw.com
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 7:17-cv-08943

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                       ATTACHMENT A
       As used herein, the following terms have the meaning described below:

                                         DEFINITIONS

               1.      The term “this Action” means the above-captioned lawsuit.

               2.      The term “District” refers to Defendant East Ramapo Central School

District, together with its employees, agents and any other person that or who is acting or has ever

acted for or on behalf of it (including accountants, advisors, consultants, and attorneys).

               3.      The term “Board” refers to the Board of Education for the District, together

with its employees, agents, and any other person that or who is acting or has ever acted for or on

behalf of it (including accountants, advisors, consultants, and attorneys).

               4.      The terms “communication,” “document,” “identify,” “parties,” “person”

and “concerning” are defined as set forth in Local Civil Rule 26.3.

               5.      The term “draft” shall mean any formulation, outline, sketch,

conceptualization or version of a document created prior to the final version of that document.

               6.      The terms “You” and “Your” mean David J. Butler and, without limitation,

any affiliate, agent, representative, employee or other Person acting or purporting to act on Your

behalf or under Your control.

               7.      The term “relate” and its variants, including “relating to” or “related to,”

shall mean and encompass the terms “concern,” “refer,” “describe,” “evidence,” “prove,”

“disprove,” “summarize,” “reflect,” “contain,” “concern,” “analyze,” “explain,” “mention,”

“discuss,” “constitute” and any variants of those terms, and shall be construed to bring within the

scope of the Requests all documents that comprise, evidence, constitute, describe, explicitly or

implicitly refer to, were reviewed in conjunction with, or were generated as a result of, the subject
matter of the Requests, including but not limited to all documents that reflect, record, memorialize,

discuss, evaluate, consider, review, report, support, demonstrate, show, study, describe, analyze,

embody, mention, contradict or result from the matter specified, or otherwise evidence the

existence of the subject matter of the Requests.

               8.      The term “including” shall be construed as “including, but not limited to”

and shall not limit the scope of any Requests.

               9.      The terms “any,” “all,” “each,” “and” and “or” shall be construed according

to Local Civil Rule 26.3.

               10.     To the extent necessary to bring within the scope of the Requests all

information that might otherwise be construed to be outside their scope, the singular includes the

plural and the plural includes the singular. The use of masculine, feminine or neutral gender shall

include each gender, as appropriate in context.

               11.     Any terms not defined herein shall have the meaning set forth in the

Complaint.

                                        INSTRUCTIONS

               A.      You are instructed to provide or make available for inspection and copying

documents in Your possession, custody or control.

               B.      All documents and communications shall be produced in the format

provided in Attachment B – Production Format Protocol.

               C.      If You contend that any responsive ESI is not reasonably accessible within

the meaning of Fed. R. Civ. P. 26(b)(2)(B), You shall timely identify such ESI with reasonable

particularity and provide the basis for declining to produce such ESI, including but not limited to

information about the nature of any limitations on access, the likely costs that might be incurred



                                                   2
in producing such ESI, the method used for storage of such ESI (e.g., the type of system used to

store the ESI) and the places in which such ESI is kept.

               D.      If any portion of a document is responsive to the Requests, You are to

produce the entire document, including any and all attachments, enclosures, cover letters,

transmittal sheets, exhibits and appendices.

               E.      If any Request is deemed objectionable on the grounds of privilege, work

product or any other privilege or immunity from disclosure, answer the Request with such non-

privileged information as may be available, and identify the nature of the privilege (including work

product) which is being claimed and, if the privilege is governed by state law, indicate the state’s

privilege rule being invoked. Additionally, You shall set forth the following information: (i) the

type of document (e.g., letter or memorandum); (ii) the general subject matter of the document;

(iii) the date of the document; (iv) the author(s) or sender(s) of the document; (v) the addressee(s)

or recipient(s) of the document; (vi) where not apparent, the relationship of the author, addressees,

and recipients to each other; and (vii) the factual and legal basis for the privilege assertion.

               F.      If any Request is objected to as overbroad, You are instructed to respond to

the Request as narrowed to conform to Your objection within the time period specified herein.

               G.      Unless otherwise noted, the applicable date range for these Requests is

January 1, 2005, through the present (the “Relevant Period”), and shall include all documents and

information that relate to such period, even though prepared or published outside of the Relevant

Period.

               H.      These Requests shall be deemed continuing in nature to require further and

supplemental production by You as and whenever You acquire or create additional documents

between the time of Your initial production and the time of trial, in accordance with the Federal



                                                  3
Rules of Civil Procedure. All responsive Documents dated, prepared, drafted, sent, obtained or

received during, or that refer to or concern, such time period, shall be produced unless otherwise

indicated.

                              REQUESTS FOR PRODUCTION

               Produce all documents relating to the following matters:

               1.     All communications with non-clients related to: selecting, nominating, or

supporting candidates for election or nomination to the Board, including vacancies; and

solicitation, receipt, or expression of support or endorsement for candidates for the Board,

including suggestions to consider or support candidates based on their race.




                                                4
                                         ATTACHMENT B

                             PRODUCTION FORMAT PROTOCOL

I. PRODUCTION OF ELECTRONICALLY STORED INFORMATION (ESI)

A. Load files. Except where noted below, all ESI is to be produced in electronic format, with file
   suitable for loading into a compatible litigation support review database. All productions will
   include both image and metadata load files, as described below in Paragraph III, Load File Format.

B. Metadata Fields and Processing. Each of the metadata and coding fields set forth in Paragraph
   IV that can be extracted from a document shall be produced for that document. You are not
   obligated to populate manually any of the fields in Paragraph IV if such fields cannot be extracted
   from a document, with the exception of the CUSTODIAN, PRODVOLID, and TIMEZONE, which
   shall be populated by You.

C. System Files. Common system and program files need not be processed, reviewed or produced.
   Upon request, You shall provide an index of the system files excluded from production and the
   criteria (e.g., non-human readable file, etc.) for not processing the files.

D. Email. Email shall be collected in a manner that maintains reliable email metadata and structure.
   Whenever possible, email shall be collected from Your email store or server. Metadata and "header
   fields" shall be extracted from email messages.

E. De-Duplication. Removal of duplicate documents shall only be done on exact duplicate
   documents (based on MD5 or SHA- 1 hash values at the document level). De-duplication will be
   performed globally across data sets.

F. Thread Suppression. You may also use email thread suppression to reduce duplicative production
   of email threads by producing the most recent email containing the thread of emails, as well as all
   attachments within the thread. If an email thread splits into two separate threads, then both threads
   shall be included in the production. If an email has an attachment and subsequent replies omit that
   attachment, then the original email with the attachment shall also be included in the production.

G. TIFFs. Single-page Group IV TIFF images shall be provided using at least 300 DPI print setting.
   Each image shall have a unique file name, which is the Bates/control number of the document.
   Original document orientation shall be maintained (i.e., portrait to portrait and landscape to
   landscape). TIFFs will show any and all text and images which would be visible to the reader using
   the native software that created the document. Documents containing color need not be produced
   initially in color. However, if an original document contains color necessary to understand the
   meaning or content of the document, You will honor reasonable requests for a color image of the
   document.

H. Microsoft "Auto" Feature and Macros. Microsoft Office applications, including Word, Excel
   and PowerPoint, may contain "auto" feature settings that would cause a document date or similar
   information within the document, file names, file paths, etc. to automatically update when
                                                  1
   processed. If You identify "auto date", "auto file name", "auto file path" or similar features within
   the documents that would deliver inaccurate information for how the document was used in the
   ordinary course of business, a TIFF image branded with the words "Auto Date", "Auto File Name",
   "Auto File Path" or similar words that describe the "auto" feature shall be produced. Similarly, if a
   document contains a "macro", the document shall be branded with the word "Macro".

I. Embedded Objects. Non-image files embedded within documents, such as spreadsheets within a
   PowerPoint, will be extracted as separate documents and treated like attachments to the document
   in which they were embedded. Graphic objects embedded within documents or emails, such as
   logos, signature blocks, and backgrounds shall not be extracted as separate documents.

J. Compressed Files. Compression file types (e.g., .CAB, .GZ, .TAR, .Z, .ZIP) shall be
   decompressed in a manner that ensures a container within a container is decompressed into the
   lowest uncompressed element resulting in individual files. The container file itself shall not be
   produced.

K. Text Files. For each document, a single text file shall be provided along with the image files and
   metadata. The text file name shall be the same as the Bates/control number of the first page of the
   document. Electronic text must be extracted directly from the native electronic file unless the
   document was redacted, an image file, or a physical file. In these instances a text file created using
   OCR will be produced in lieu of extracted text.

L. Redaction. If a file that originates in ESI needs to be redacted before production, the file will be
   rendered in TIFF, and the TIFF will be redacted and produced. You will provide searchable text
   for those portions of the document that have not been redacted.

M. Native Files. Various types of files, including but not limited to spreadsheets, media files,
   PowerPoint presentations, documents with embedded media files, documents with "macros", etc.,
   lose significant information and meaning when produced as an image. Unless redacted or for some
   other good cause, these types of documents shall be produced as a native document file. Any files
   that are produced in native format shall be produced with a Bates-numbered TIFF image slip-sheet
   stating the document has been produced in native format, as well as all extracted text and
   applicable metadata set forth in Paragraph IV.

N. Endorsements. You will brand all TIFF images in the lower right-hand corner with the
   corresponding Bates/control numbers, using a consistent font type and size. The Bates number
   must not obscure any part of the underlying data. You will brand all TIFF images in the lower left-
   hand corner with all confidentiality designations, as needed, in accordance with the Stipulated
   Protective Order entered by the Court in this action.

O. Exception Report. You shall compile and retain an exception report enumerating any
   unprocessed or unprocessable documents, their file type and the file location.




                                                    2
a) Password-Protected Files. To the extent any produced documents are password-protected,
   You must either unlock the document prior to production or provide passwords in order to
   allow access by the Receiving Party. If You are unable to process a document because of
   unknown passwords or other encryption that cannot be cracked using reasonably standard
   means, You shall retain a listing of such documents in an exception report.




                                             3
II. PRODUCTION OF PHYSICALLY STORED INFORMATION (HARD COPY
   DOCUMENTS)

A. TIFFs. Hard copy paper documents shall be scanned as single page, Group IV compression TIFF
   images using a print setting of at least 300 dots per inch (DPI). Each image shall have a unique file
   name, which is the Bates/control number of the document. Original document orientation shall be
   maintained (i.e., portrait to portrait and landscape to landscape).

B. Metadata Fields. The following information shall be produced for hard copy documents and
   provided in the data load file at the same time that the TIFF images and the Optical Character
   Recognition (OCR)-acquired text files are produced. Each metadata field shall be labeled as listed
   below:

    FIELD NAME                              DESCRIPTION                             EXAMPLE / FORMAT
                            The production Bates number associated with
PRODBEGBATES                                                                    ABC0000001
                            the first page of a document.
                            The production Bates number associated with
PRODENDBATES                                                                    ABC0000003
                            last page of a document.
                            The production Bates number associated with
PRODBEGATTACH                                                                   ABC0000001
                            the first page of the parent document.
                            The production Bates number associated with
PRODENDATTACH               the last page of the last attachment in the         ABC0000008
                            document family.
PGCOUNT                     Total number of pages for a document.               00006
                            The name of the primary person the files belong
CUSTODIAN                   to. This field should be populated as last name, Doe, John
                            first name.
PRODVOLID                   Production volume name.                             ABC_PROD001
                            The path to the full extracted OR OCR text of
                            the document. Text files should be named per
TEXTLINK                                                                        \TEXT\ABC000001.txt
                            control number or Bates number if the
                            document is produced.

C. OCR Acquired Text Files. When subjecting physical documents to an OCR process, the settings
   of the OCR software shall maximize text quality over process speed. Any settings such as "auto-
   skewing", "auto-rotation" and the like should be turned on when documents are run through the
   process.

D. Database Load Files/Cross-Reference Files. Documents shall be provided with (a) a delimited
   metadata file (.dat or .txt) and (b) an image load file (.opt), as detailed in Paragraph IV.

E. Unitizing of Documents. In scanning paper documents, distinct documents shall not be merged
   into a single record, and single documents shall not be split into multiple records (i.e., paper
   documents should be logically unitized). In the case of an organized compilation of separate
                                                   4
documents - for example, a binder containing several separate documents behind numbered tabs -
the document behind each tab should be scanned separately, but the relationship among the
documents in the binder should be reflected in proper coding of the beginning and ending
document and attachment fields. The Parties will make their best efforts to unitize documents
correctly.




                                             5
III. REQUESTED LOAD FILE FORMAT FOR ESI

a) Delimited Text File: A delimited text file (.DAT or .CSV) containing the fields listed in
   Paragraph III should be provided. The delimiters for the file can be Concordance defaults, but
   defined delimiters are acceptable:

       Comma - ASCII character 20 ( )

       Quote - ASCII character 254 (þ)

       Newline - ASCII character 174 (®)

b) Image Cross-Reference File (Load File): The Image cross-reference file (.OPT) is a comma
   delimited file consisting of six fields per line. There must be a line in the cross-reference file for
   every image in the database. The format for the file is as follows:

       ImageID,VolumeLabel,ImageFilePath,DocumentBreak,PageCount

              ImageID: The unique designation used to identify an image. This should be the Bates
               number of the document.

              VolumeLabel: The name of the volume.

              ImageFilePath: The full path to the image file.

              DocumentBreak: If this field contains the letter "Y," then this is the first page of a
               document. If this field is blank, then this page is not the first page of a document.

              PageCount: Number of pages in the document.

       Sample Data

           CNTRL00000001,VOL001,\IMAGES001\CNTRL00000001.TIF,Y,,,1
           CNTRL00000002,VOL001,\IMAGES001\CNTRL00000002.TIF,Y,,,2
           CNTRL00000003,VOL001,\IMAGES001\CNTRL00000003.TIF,,,,
           CNTRL00000004,VOL001,\IMAGES001\CNTRL00000004.TIF,Y,,,4
           CNTRL00000005,VOL001,\IMAGES001\CNTRL00000005.TIF,,,,
           CNTRL00000006,VOL001,\IMAGES001\CNTRL00000006.TIF,,,,
           CNTRL00000007,VOL001,\IMAGES001\CNTRL00000007.TIF,,,




                                                    6
IV. REQUESTED METADATA FIELDS FOR ESI

     FIELD NAME                    DESCRIPTION                           EXAMPLE / FORMAT
                  The production Bates number associated with
PRODBEGBATES                                                           ABC0000001
                  the first page of a document.
                  The production Bates number associated with
PRODENDBATES                                                           ABC0000003
                  last page of a document.
                  The production Bates number associated with
PRODBEGATTACH                                                          ABC0000001
                  the first page of the parent document.
                  The production Bates number associated with
PRODENDATTACH     the last page of the last attachment in the          ABC0000008
                  document family.
NATIVELINK        The full path to a native copy of a document.        \natives\001\ABC0000001.htm
PGCOUNT           Total number of pages for a document.                00006
                  Number of attachments within a document
ATTACHCOUNT                                                            0 (Numeric)
                  family.
FILENAME          The file name of a document.                         Document Name.xls
                  The name of the person in the FROM field of
FROM                                                                   John Doe <jdoe@acme.com>
                  every email.
                  Recipients of the email. Multiple email              Jane Smith
TO
                  addresses should be separated by semicolons.         <jsmith@acme.com
                  Recipients in the cc: field of the email. Multiple   Bob Johnson
CC                email addresses should be separated by               <bjohnson@acme.com>; Sally
                  semicolons.                                          May <smay@acme.com>
                  Recipients in the bcc: field of the email.
BCC               Multiple email addresses should be separated by      John Doe <jdoe@acme.com>
                  semicolons.
EMAILSUBJECT      Subject of an email.                                 Re: resume
DATESENT          Date when an email was sent.                         MM/DD/YYYY
TIMESENT          Time an email was sent.                              HH:MM:SS
                  The author of a document from entered
DOCAUTHOR                                                              John Doe
                  metadata.
                  The extracted document title for a loose file or
DOCTITLE                                                               Resume.docx
                  attachment.
DATELASTMOD       The date a document was last modified.               MM/DD/YYYY
TIMELASTMOD       The time the document was last modified.             HH:MM:SS
                  The name of the primary person the files belong
CUSTODIAN         to. This field should be populated as last name, Doe, John
                  first name.
FILEEXT           The file extension of a document.                    docx
                                          7
   FIELD NAME                  DESCRIPTION                         EXAMPLE / FORMAT
APPLICATION     Type of document by application.                 MS Word, MS Excel, etc.
TIMEZONE        The time zone the document was processed in.     PST, CST, EST, etc.
DATECREATED     The date the document was created.               MM/DD/YYYY
TIMECREATED     The time the document was created.               HH:MM:SS
DATERECEIVED    Date an email was received.                      MM/DD/YYYY
TIMERECEIVED    Time an email was received.                      HH:MM:SS
                The MD5 or SHA Hash value or “de-                9CE469B8DFAD1058C3B1E7
HASH
                duplication key” assigned to a document.         45001158EA
PRODVOLID       Production volume name.                          ABC_PROD001
                The path to the full extracted OR OCR text of
                the document. Text files should be named per
TEXTLINK                                                         \TEXT\ABC000001.txt
                control number or Bates number if the
                document is produced.
                Identifies languages in document (separated by
LANGUAGE                                                         English; Spanish
                a semicolon for multiple values).




                                       8
